Citation Nr: 1032145	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-36 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses in the amount of $2,568.52 for services provided 
by Christus St. Michael Hospital, Texarkana, Texas, on April 1, 
2008.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses in the amount of $348.00 for services provided 
by Radiology Consultants, L.L.P., at Christus St. Michael 
Hospital, Texarkana, Texas, on April 1, 2008.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses in the amount of $410.00 for services provided 
by CEPMG at Christus St. Michael Hospital, Texarkana, Texas, on 
April 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and V.R.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 determination of the VA Medical Center in 
Shreveport, Louisiana.

A Travel Board hearing was held at the RO in June 2009 before the 
undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran is an enrolled participant in the VA healthcare 
system and received VA healthcare services in the 24 months prior 
to receipt of care for abdominal pain and diverticulosis at 
Christus St. Michael Hospital, in Texarkana, Texas, including 
care provided by Radiology Consultants, L.L.P., and CEPMG, on 
April 1, 2008.

2.  Service connection is not in effect for any disabilities.

3.  Due to the non-emergent nature of the Veteran's condition, VA 
care was feasibly available at the time that the Veteran received 
care at Christus St. Michael Hospital in Texarkana, Texas, 
including care provided by Radiology Consultants and CEPMG, on 
April 1, 2008.

4.  The medical evidence does not show that, at the time of the 
care, there was a medical emergency where delay would have been 
hazardous to the Veteran's life or health and the Veteran's non-
service-connected abdominal pain and diverticulosis were not 
totally disabling.

5.  The Veteran has been held liable financially for the costs of 
care and an alternate payor such as insurance or through worker's 
compensation is not available.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of unauthorized 
medical expenses in the amount of $2,568.52 for services provided 
by Christus St. Michael Hospital, Texarkana, Texas, on April 1, 
2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1002 
(2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses in the amount of $348.00 for services provided 
by Radiology Consultants, L.L.P., at Christus St. Michael 
Hospital, Texarkana, Texas, on April 1, 2008, have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.54, 17.120, 17.130, 17.1002 (2009).

3.  The criteria for payment or reimbursement of unauthorized 
medical expenses in the amount of $410.00 for services provided 
by CEPMG at Christus St. Michael Hospital, Texarkana, Texas, on 
April 1, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.54, 17.120, 
17.130, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In this case, the Board observes that VCAA notice is not required 
because the issue presented involves a claim which cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that, where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  As will be explained below, because 
the Veteran incurred unauthorized medical expenses for non-
emergent care at a private facility for treatment of a 
nonservice-connected disability, and because he was not totally 
disabled at the time of such care, his claims for reimbursement 
or payment of unauthorized medical expenses must be denied as a 
matter of law.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. §§ 
17.54, 17.120, 17.130, 17.1002.

The Veteran contends that he is entitled to payment of 
unauthorized medical expenses in the amount of $2,568.52 for 
services provided by Christus St. Michael Hospital, Texarkana, 
Texas, on April 1, 2008, because he received emergency care for 
abdominal pain and diverticulosis on that date.  The Veteran also 
contends that he is entitled to payment of unauthorized medical 
expenses in the amount of $348.00 for services provided by 
Radiology Consultants, L.L.P., at Christus St. Michael Hospital, 
Texarkana, Texas, on April 1, 2008, because he received emergency 
care (a computerized tomography (CT) scan) while in the emergency 
room (ER) at Christus St. Michael Hospital on that same date.  
The Veteran further contends that he is entitled to payment of 
unauthorized medical expenses in the amount of $410.00 for 
services provided by the ER physician at Christus St. Michael 
Hospital, Texarkana, Texas, on April 1, 2008, and billed 
separately by CEPMG.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  To be eligible 
for reimbursement under section 1725, the Veteran must satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public; 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent lay person would have reasonably expected that delay in 
seeking medical attention would have been hazardous to life or 
health (this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent lay 
person who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent lay person (as an 
example, these conditions could be met by evidence establishing 
that a Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (2009).

Under 38 U.S.C.A. § 1728(a), VA may pay or reimburse Veterans for 
medical expenses incurred in non-VA facilities where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
(2) such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service- connected disability, (B) 
for a non service-connected disability associated with and held 
to be aggravating a service-connected disability, (C) for any 
disability of a Veteran who has a total disability permanent in 
nature from a service-connected disability; or (D) for any 
illness in the case of a Veteran who is a participant in a 
vocational rehabilitation program that necessitates care or 
treatment to make possible such Veteran's entrance into a course 
of training, prevent interruption of such course of training, or 
hasten the return to such course of training; and (3) Department 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical.  38 U.S.C.A. § 1728(a) (West 2002 & 
Supp. 2009); see also 38 C.F.R. § 17.120 (2009).   

The United States Court of Appeals for Veterans Claims (Court) 
has held that all three of these statutory requirements must be 
met before payment may be authorized.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured through 
private sources in preference to available Government facilities. 
38 C.F.R. § 17.130 (2009).

Initially, in adjudicating a claim for payment or reimbursement 
of medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for non-VA medical care 
received at a private facility. 38 U.S.C.A. § 1703(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 17.54 (2009).  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  In this case, there is no evidence that VA gave the 
Veteran prior authorization for non-VA medical care at a private 
facility.

The Board finds that the criteria for payment or reimbursement of 
unauthorized medical expenses in the amount of $2,568.52 for 
services provided by Christus St. Michael Hospital in Texarkana, 
Texas, on April 1, 2008, are not met.  At the outset, the Board 
notes that, in order for the Veteran to be eligible for 
reimbursement or payment of the unauthorized medical expenses 
from  Christus St. Michael Hospital, all of the criteria found in 
38 C.F.R. § 17.1002 must be met.  38 C.F.R. § 17.1002 (2009).  
The Veteran received emergency care in Christus St. Michael 
Hospital's ER on April 1, 2008, for abdominal pain and 
diverticulosis.  The Veteran's ER visit to Christus St. Michael 
Hospital on April 1, 2008, was not a medical emergency, however.  
The Board notes in this regard that the Veteran reported to the 
ER at 9 a.m. on April 1, 2008, complaining of left-sided 
abdominal pain which he had been experiencing for 2 weeks; thus, 
the Veteran's own reported medical history at the time of his ER 
visit suggests that his abdominal pain was not an emergency.  He 
also stated to the ER physicians who treated him on April 1, 
2008, that his abdominal pain had built up over time and then 
became severe.  He denied any swelling or radiation of pain.  
Physical examination showed no masses in the gastrointestinal 
tract and mild left lateral pain.  No infection was noted.  The 
diagnoses were abdominal pain and diverticulosis.  The Veteran 
was discharged home ambulatory and in stable condition.  Thus, 
there is no indication that the condition for which the Veteran 
sought treatment at Christus St. Michael Hospital on April 1, 
2008, was one where delay would have been hazardous to his life 
or health.  38 C.F.R. § 17.1002(b).  

In statements on his September 2008 notice of disagreement, the 
Veteran stated that he had not gone to a VA Medical Center when 
he reported to the ER at Christus St. Michael Hospital on 
April 1, 2008, because he was experiencing severe pain in his 
left side, the local VA clinic was closed, and he could not 
tolerate the 75-mile ride to the nearest VA Medical Center in 
Shreveport, Louisiana, due to his abdominal pain.  He contended 
that the pain he was experiencing on April 1, 2008, was similar 
to the pain he had experienced during a bout of pancreatitis in 
the year 2000 when he had been in a coma for over 3 weeks at a VA 
Medical Center when he had been on life support.  Despite these 
assertions, a review of the Veteran's VA treatment records from 
his 2000 hospital stay, which the Veteran provided following his 
June 2009 Travel Board hearing, shows only that he was 
hospitalized at a VA Medical Center in June 2000 for treatment of 
substance abuse (alcoholism).  While hospitalized, he was treated 
with antibiotics for hospital-acquired pneumonia.  He was 
discharged home in stable condition in July 2000.  Following his 
discharge, the Veteran was treated as an outpatient later in July 
2000 and was diagnosed as having alcoholism and recent acute 
pancreatitis.  

On VA outpatient treatment in December 2008, it was noted that 
the Veteran had asked to review a recent CT scan with his VA 
treating physician.  The VA physician stated that the impressions 
from the CT scan, which had occurred in October 2008, included 
probable chronic pancreatitis with cystic mass noted in the head 
and uncinate process which probably represented pseudocyst.  At 
the time of the Veteran's CT scan in October 2008, he had 
complained of chronic left-sided rib pain.  This examiner called 
the Veteran in December 2008 and discussed these results.  The 
Veteran reported that he had experienced severe pancreatitis in 
2001 which included being treated with antibiotics for an 
infection.  The VA examiner explained in December 2008 that the 
Veteran's atrophy and calcifications in the pancreas might be due 
to his prior severe pancreatitis. 

The Veteran has contended that he went to the ER on April 1, 
2008, because he feared that he was experiencing life-threatening 
abdominal pain similar to pain which allegedly had put him in a 
coma and required a three-week hospital stay at a VA Medical 
Center in 2000.  Despite the Veteran's assertions to the 
contrary, the Board notes that a review of the Veteran's 2000 VA 
hospital records does not show that he was in a coma, on life 
support, or that his life was threatened at any time during his 
hospital stay.  In fact, these records indicate that, as the 
Veteran's condition improved and he continued with his alcohol 
detoxification, he was allowed to leave the VA Medical Center on 
passes to spend time with his wife and family.  Thus, the Board 
finds that the Veteran's testimony to the effect that he reported 
to the nearest ER on April 1, 2008, because he believed that he 
was experiencing a life-threatening emergency similar to another 
life-threatening emergency he had experienced in 2000 which had 
left him in a coma and on life support is not credible because 
there is no competent medical evidence that the Veteran was 
treated for a life-threatening emergency when he was hospitalized 
for treatment of alcoholism and acute pancreatitis in 2000.

Although it is not clear from the record whether a VA facility 
was available at the time that the Veteran reported to the ER at 
Christus St. Michael Hospital on April 1, 2008, he does not 
contend, nor does the evidence show, that there was any 
"continued medical emergency" which required him to be 
transferred from Christus St. Michael Hospital to a VA or other 
federal facility following his initial ER visit on April 1, 2008, 
for abdominal pain and diverticulosis; in fact, as noted above, 
the Veteran was discharged home in stable condition after being 
treated in the ER.  The Board notes that the Veteran's ER records 
from Christus St. Michael Hospital show that he was seen 
initially at 9 a.m. on April 1, 2008, and was discharged at 
12:15 p.m.  38 C.F.R. § 17.1002(d).  The Veteran is enrolled in 
the VA health care system and received VA medical care within 
24 months of his being seen at Christus St. Michael Hospital, 
including for one of the same conditions (left-sided abdominal 
pain) treated during his ER visit.  38 C.F.R. § 17.1002(e).  
Because the records from Christus St. Michael Hospital indicate 
that the Veteran had no employer and no insurance, he was 
financially liable to Christus St. Michael Hospital for the cost 
of his ER visit.  38 C.F.R. §§ 17.1002(f), (g).  The Veteran's 
abdominal pain and diverticulosis treated at Christus St. Michael 
Hospital on April 1, 2008, also were not related to an accident 
or work-related injury.  38 C.F.R. § 17.1002(h).

The Board also finds that the criteria are not met for 
entitlement to reimbursement or payment of unauthorized medical 
expenses in the amount of $348.00 for services provided by 
Radiology Consultants, L.L.P., at Christus St. Michael Hospital, 
Texarkana, Texas, on April 1, 2008.  Again, the Board notes that, 
in order for the Veteran to be eligible for reimbursement or 
payment of the unauthorized medical expenses from Radiology 
Consultants, L.L.P., all of the criteria found in 38 C.F.R. 
§ 17.1002 must be met.  38 C.F.R. § 17.1002 (2009).  It appears 
that the Veteran underwent a CT scan of his abdomen and pelvis 
while in the ER at Christus St. Michael Hospital and this CT scan 
was billed separately from the bill for services provided by the 
hospital and by the ER physicians who saw him on April 1, 2008.  
The Veteran's CT scan, completed while he was in the ER, showed a 
somewhat atrophic pancreas with a slightly irregular contour.  
There were some calcifications in the area of the uncinate 
process and a small slightly over 1 centimeter (cm) rounded 
cystic area, probably a small pseudocyst, most compatible with 
changes of chronic pancreatitis.  There also was moderate 
calcification in the abdominal aorta with extension in to both 
common iliac arteries and less severe calcification noted in the 
external iliac arteries and common femoral arteries.  There was 
no CT evidence of acute inflammation to suggest diverticulitis or 
any evidence of intestinal obstruction or other significant 
gastrointestinal pathology.  The radiologist's impressions 
included calcification most likely related to chronic 
pancreatitis with a small slightly over 1 cm pseudocyst in the 
region of the uncinate process, moderate sigmoid diverticulosis 
with evidence of current inflammation or diverticulitis, and 
moderate atherosclerotic peripheral vascular disease.  

Following the CT scan, the Veteran was discharged home in stable 
condition from the ER.  Thus, there is no indication that the 
condition for which the Veteran received a CT scan at Radiology 
Consultants, L.L.P. on April 1, 2008, was one where delay would 
have been hazardous to his life or health.  38 C.F.R. 
§ 17.1002(b).  The Veteran does not contend, nor does the 
evidence show, that there was any "continued medical emergency" 
which required him to be transferred to a VA or other federal 
facility following his CT scan on April 1, 2008.  38 C.F.R. 
§ 17.1002(d).  The Veteran is enrolled in the VA health care 
system and received VA medical care within 24 months of his being 
seen at Radiology Consultants, L.L.P.; it appears he had a CT 
scan of his abdomen at a VA clinic in October 2008 which was 
reviewed by his VA treating physician in December 2008.  
38 C.F.R. § 17.1002(e).  Because the records from Radiology 
Consultants, L.L.P., indicate that the Veteran had no employer 
and no insurance, he was financially liable to Radiology 
Consultants, L.L.P., for the cost of his CT scan.  38 C.F.R. 
§§ 17.1002(f), (g).  The Veteran's abdominal pain and 
diverticulosis seen on a CT scan at Radiology Consultants, 
L.L.P., on April 1, 2008, also were not related to an accident or 
work-related injury.  38 C.F.R. § 17.1002(h).

The Board finally finds that the criteria are not met for 
entitlement to reimbursement or payment of unauthorized medical 
expenses in the amount of $410.00 for services provided by CEPMG 
on April 1, 2008.  Again, the Board notes that, in order for the 
Veteran to be eligible for reimbursement or payment of the 
unauthorized medical expenses from CEPMG all of the criteria 
found in 38 C.F.R. § 17.1002 must be met.  38 C.F.R. § 17.1002 
(2009).  It appears that, after the Veteran was seen in the ER at 
Christus St. Michael Hospital, he was billed separately for the 
services provided by the ER physician on April 1, 2008, from the 
bills for services rendered by the hospital and for the CT scan 
he received while in the ER on that date.  As noted, the Veteran 
reported to the ER at Christus St. Michael Hospital on April 1, 
2008, and was treated for abdominal pain and diverticulosis which 
was not emergent.  The ER physician wrote in the Veteran's ER 
record that the plan was to treat his abdominal pain and 
diverticulosis with Cipro.  The ER physician also advised the 
Veteran to follow up with his VA physicians in the next week.  
Again, there is no indication that the condition for which the 
Veteran received treatment from CEPMG on April 1, 2008, was one 
where delay would have been hazardous to his life or health.  
38 C.F.R. § 17.1002(b).  The records provided by CEPMG do not 
show that the Veteran was experiencing a "continued medical 
emergency" which required him to be transferred from Christus 
St. Michael Hospital to a VA or other federal facility following 
his initial ER visit on April 1, 2008, for abdominal pain and 
diverticulosis; in fact, as noted above, the Veteran was 
discharged home in stable condition after being treated in the 
ER.  38 C.F.R. § 17.1002(d).  The Veteran is enrolled in the VA 
health care system and received VA medical care within 24 months 
of his being treated by an ER physician affiliated with CEPMG on 
April 1, 2008.  38 C.F.R. § 17.1002(e).  Because the records from 
CEPMG indicate that the Veteran had no employer and no insurance, 
he was financially liable to CEPMG for the cost of being seen by 
the ER physician on April 1, 2008.  38 C.F.R. §§ 17.1002(f), (g).  
The Veteran's abdominal pain and diverticulosis treated by the ER 
physician affiliated with CEPMG on April 1, 2008, also were not 
related to an accident or work-related injury.  38 C.F.R. 
§ 17.1002(h).

The Board observes that service connection is not in effect for 
abdominal pain or diverticulosis.  Nor is there any objective 
medical evidence that either of these conditions is associated 
with or aggravated a service-connected disability; as noted 
above, service connection is not in effect for any disability.  
38 U.S.C.A. §§ 1728(a)(2)(A) & (B).  The Board also notes that 
the Veteran was not totally disabled at the time of the treatment 
in dispute in this case.  38 U.S.C.A. § 1728(a)(C).  Because all 
three requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
have not been met, the Veteran is not eligible for reimbursement 
under section 1728.  See also 38 C.F.R. § 17.1002(i).

In summary, because all of the criteria found in 38 C.F.R. 
§ 17.1002 have not been met, and because the Veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728, the Board 
finds that reimbursement or payment of unauthorized medical 
expenses in the amount of $2,568.52 for services provided by 
Christus St. Michael Hospital, Texarkana, Texas, on April 1, 
2008, reimbursement or payment of unauthorized medical expenses 
in the amount of $348.00 for services provided by Radiology 
Consultants, L.L.P., on April 1, 2008, and for reimbursement or 
payment of unauthorized medical expenses in the amount of$410.00 
for services provided by CEPMG on April 1, 2008, are not 
authorized.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses in the amount of $2,568.52 for services provided by 
Christus St. Michael Hospital, Texarkana, Texas, on April 1, 
2008, is denied.

Entitlement to payment or reimbursement of unauthorized medical 
expenses in the amount of $348.00 for services provided by 
Radiology Consultants, L.L.P., at Christus St. Michael Hospital, 
Texarkana, Texas, on April 1, 2008, is denied.

Entitlement to payment or reimbursement of unauthorized medical 
expenses in the amount of $410.00 for services provided by CEPMG 
at Christus St. Michael Hospital, Texarkana, Texas, on April 1, 
2008, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


